Citation Nr: 1602465	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and adjustment disorder with depressed and anxious mood.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1988 and from July 2003 to May 2004, with additional service in the National Guard.

He appealed to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which was based on a claim for reconsideration of a December 2012 rating decision.  The Veteran filed a notice of disagreement (NOD) in October 2013.  A statement of the case (SOC) was provided on April 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2014.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in November 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran's diagnosed adjustment disorder with depressed and anxious mood is not chronic and is expected to completely resolve.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with depressed and anxious mood, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in February 2012, June 2012, November 2012, and June 2013 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As the Veteran's acquired psychiatric disorders are not considered chronic conditions under the statute, service connection may not be established based upon a showing of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Here, the Veteran contends that he suffers from an acquired psychiatric disability, manifested by symptoms of depression, anxiety, and sleep disturbance that are related to his military service.  In this regard, the Veteran has indicated that he experienced traumatic events in service serving as a security team leader during a deployment to Bosnia in which he witnessed deaths and injuries to civilians and team members.  The Veteran indicated that he has not sought out psychiatric care, other than marital counseling through his church for 9 sessions.

A  review of the Veteran's service treatment records was absent for any discussion of treatment or diagnoses of any psychiatric disorders.

A  review of the Veteran's post-service outpatient treatment records was absent for any discussion of treatment or diagnoses of any psychiatric disorders.

The Veteran was provided with a VA examination in May 2012.  At the examination, upon a review of the claims file, subjective interview, to include consideration of the Veteran's claimed in-service stressors, and objective testing, including the administration of the Minnesota Multiphasic Personality Inventory (MMPI), the examiner diagnosed the Veteran with an adjustment disorder with depressed and anxious mood.  It was noted that that the Veteran did not meet the criteria for a diagnosis of PTSD based upon the stressors provided.  The Veteran's symptoms, which included depression, anxiety, suspiciousness, sleep disturbance, flattened affect, and impaired abstract thinking were found to be exclusively related to situational stressors in the Veteran's life, which included marital problems and problems worrying about the status and longevity of his military career and job.  The Veteran was found to be a relatively well-functioning individual and if he was not having his current stressors, which taken together are significant, he would most likely not be seen in mental health at all.  As these stressors and subsequent diagnosis and/or treatment is occurring during his military time it would seem
appropriate that he receive some service connection for this diagnosis.  His prognosis in the short term is poor.  However, over the next three to five year
his disorder will most likely resolve.

Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with depressive and anxious mood.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability for which service connection may be granted, as the medical evidence of record reveals no diagnosed chronic acquired psychiatric disability.  Rather, the Veteran's post-service record are absent for any such discussion, but only include the mention of an acute situationally based adjustement disorder via the only medical evidence to discuss a psychiatric condition in the 2012 VA examination.  There was no medical finding consistent with the criteria for any other psychiatric diagnoses, to include PTSD.  The Board notes in particular that, although the  2012 VA examiner noted that the Veteran's adjustment disorder was, in part, developed during and based upon the Veteran's military service, the disorder was merely acute with an expectation to fully resolve in the next 3 to 5 years when the Veteran's stressors have dissipated.  There was no medical indication of any a permanent or chronic effects of such stressors on the Veteran's long term mental health.

The only other evidence in the claims file supporting the existence of a disability manifested by an acquired psychiatric disability that is chronic is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or psychology or psychiatry more particularly, and that he is merely speculating as to whether he has such a current chronic disability.  In this regard, he is not competent to diagnose a chronic disability manifested by an acquired psychiatric disability, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current chronic disability manifested by an acquired psychiatric disability is lacking in probative value. 

In short, in the absence of medical evidence demonstrating any current chronic  disability manifested by any acquired psychiatric disability, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability has not been satisfied, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with depressive and anxious mood must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and adjustment disorder with depressed and anxious mood, is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Here, the Board notes that the Veteran has never been provided with VA examinations for either his claimed hypertension or sleep apnea.

A remand is required to provide the Veteran with a VA examination to determine the etiology of his claimed hypertension and sleep apnea.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran has been shown to have a currently diagnosed hypertension since April 2012 and sleep apnea via a sleep study since April 2011.  

In regard to the Veteran's hypertension, the Veteran has stated that he was told during military service that he had hypertension.  In this regard, there are no indications in the Veteran's service treatment records that he was ever diagnosed with hypertension in service.  However, there are several high blood pressure readings throughout his service that are as follows: in December 2003 he had a reading of 149/91 mmHg; in February 2004 he had readings of 162/97 mmHg, 159/90 mmHg, and 133/100 mmHg; in August 2005 he had readings of 138/90 mmHg; in June 2008 he had readings of 164/95 mmHg; in July 2009 he had readings of 152/104 mmHg; in May 2010 he had readings of 132/70 mmHg; and in February 2011 he had readings of 159/00 mmHg.  As such, there is at least the possibility that these instances of high blood pressure could serve as an in service onset of the Veteran's currently diagnosed hypertension as he states in-service medical providers had told him.

As the Veteran has a current disability, in-service indications of possible hypertension onset, and an indication via the Veteran's statements that he was told by in-service medical providers that he had hypertension, thereby indicating that these conditions may be interrelated, the Board finds that, in accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to ascertain any potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements and in-service high blood pressure readings, as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

In regard to the Veteran's claim for sleep apnea, the Veteran has stated that he experienced a chronic sleep disturbance, which resulted in oversleeping and daytime sleepiness.   Particularly, the Veteran has indicated that he was threatened several times with non-judicial punishment for consistently arriving late to formations as well as being involved in a 2001 motor vehicle accident while driving a military truck when he fell asleep at the wheel.  The Veteran has stated that a line of duty report was conducted and found that the Veteran's accident was due to increased sleepiness, possibly due to sleep apnea.  

The Board notes that the Veteran's service personnel records are absent for any discussion of non-judicial punishments or a 2001 line of duty determination for a motor vehicle accident.  As such, to the extent that such records may be in existence and in accordance with the duty to assist, the RO must attempt to obtain any such outstanding personnel record and associate them with the Veteran's claims file.

Further, the Veteran has indicated that, shortly after his motor vehicle accident, he was recommended for a sleep study that was conducted at the Mayo Clinic, which showed sleep apnea.  He also indicated that, as a result of this finding, he was referred for tonsil surgery in 2001/2002 to correct the issue.  In this regard the Veteran's medical records are absent for any treatment from the Mayo Clinic, to include any references of a sleep study in the early 2000s.  While the records do show the Veteran's tonsil surgery in 2001, they do not make reference to any diagnosis of sleep apnea.  As such, in accordance with the duty to assist, the RO must attempt to obtain the Veteran's Mayo Clinic records, to include obtaining a signed authorization to obtain such records from the Veteran.

Based upon the Veteran's aforementioned assertions and potential service personnel records and medical treatment records affirming such, it appears that the Veteran may have had symptoms in service that could serve as an in-service injury, as well as an indication via earlier onset of present sleep apnea that there is a possible nexus.

As the Veteran has a current disability, in-service indications of possible sleep apnea onset, and an indication that these conditions may be interrelated, the Board finds that, in accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to ascertain any potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements, to include his assertions of in-service sleep disturbance and daytime sleepiness, as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. In particular, the Veteran's records from the Mayo Clinic should be sought.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Additionally, the AMC should obtain any of the Veteran's outstanding service personnel records, to specifically include line of duty determinations and non-judicial punishment records, and associate them with the claims file.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the current diagnosis and etiology of his hypertension. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision . In particular, the examiner must consider the Veteran's statements that he was told his high blood pressure in service was hypertension as well as the multiple service treatment notes reflecting findings of high blood pressure.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. The Veteran should be also afforded an appropriate examination in order to determine the current diagnosis and etiology of his sleep apnea. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision . In particular, the examiner must consider the Veteran's statements that he experienced chronic sleep disturbance and excessive daytime sleepiness during military service.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


